Allowability Notice
1. This action is in response to the amendment filed 19 March 2022.
2. Claims 1-4, 7-10, and 13-16 are pending. Claims 5, 6, 11, 12, and 17 are cancelled. Claims 1-4, 7-10, and 13-16 are considered in this Office action

EXAMINER’S AMENDMENT
3. Authorization for this examiner’s amendment was given in an interview with Richard Bell
(54614) on 8/16/2022.
Amend the claims as follows:
Claim 1 amended:
In an automated computer-implemented process executed by a monitoring server for maintaining sustainability of a virtual infrastructure of a distributed computing system, the improvement comprising: determining sustainability metrics that represent amounts of CO2 emissions created by the distributed computing system based on power metrics sent by metrics sources to the monitoring server, the power metrics representing power usage by resources of the virtual infrastructure; 
identifying idle virtual objects of the virtual infrastructure based on the power metrics; 
determining power wasted metrics for the idle virtual objects of the virtual infrastructure based on the power metrics; 
determining reclaimable capacities of each of the resources of the distributed computing system that are used by the idle virtual objects; 
determining one or more recommendations for reducing CO2 emissions and power wasted by the idle virtual objects based on the sustainability metrics, the power wasted metrics, and the reclaimable capacities; 
displaying in a graphical user interface ("GUI") of a display the sustainability metrics, power wasted metrics, reclaimable capacities of resources, alerts identifying the idle virtual objects wasting power, and the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects; 
and automatically executing one or more remedial measures that reduce CO2 emissions and reclaim the wasted resources in response to a user selecting one or more recommendations displayed in the GUI, thereby reducing C02 emissions and power wasted by the idle virtual objects;
and automatically, based on the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects, performing one or more of consolidating virtual objects onto fewer server computers, reclaiming capacity of resources used by idle virtual objects of the virtual infrastructure, powering down unused server computers, and powering down server computers running only idle virtual objects.

Claim 6 cancelled.

Claim 7 amended:
A computer system that maintains sustainability of a virtual infrastructure of a distributed computing system, the computer system comprising: one or more processors; one or more data-storage devices; 
and machine-readable instructions stored in the one or more data-storage devices that when executed using the one or more processors controls the system to preform operations comprising: determining sustainability metrics that represent amounts of CO2 emissions created by the distributed computing system based on power metrics sent by metrics sources to the computer system, the power metrics representing power usage by resources of the virtual infrastructure: identifying idle virtual objects of the virtual infrastructure based on the power metrics; 
determining power wasted metrics for the idle virtual objects of the virtual infrastructure based on the power metrics; 
determining reclaimable capacities of each of the resources of the distributed computing system that are used by the idle virtual objects; 
determining one or more recommendations for reducing CO2 emissions and power wasted by the idle virtual objects based on the sustainability metrics, the power wasted metrics, and the reclaimable capacities; 5 
displaying in a graphical user interface ("GUI") a display alerts identifying the idle virtual objects wasting power, the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects, the power wasted metrics, and the reclaimable capacities; 
and automatically executing one or more remedial measures to that reduce the CO2 emissions and the power wasted by the idle virtual objects in response to a user selecting one or more of the recommendations displayed in the GUI;
and automatically, based on the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects, performing one or more of consolidating virtual objects onto fewer server computers, reclaiming capacity of resources used by idle virtual objects of the virtual infrastructure, powering down unused server computers, and powering down server computers running only idle virtual objects.

Claim 12 cancelled.

Claim 13:
A non-transitory computer-readable medium encoded with machine-readable instructions that when executed using one or more processors of a computer system control the one or more processors to execute operations comprising: determining sustainability metrics that represent amounts of CO2 emissions created by a distributed computing system based on power metrics sent by metrics sources to the one or more processors, the power metrics representing power usage by resources of a virtual infrastructure; 7 
identifying idle virtual objects of the virtual infrastructure based on the power metrics sent; 
determining power wasted metrics for the idle virtual objects of the virtual infrastructure based on the power metrics; 
determining reclaimable capacity of each of the resources of the distributed computing system that are used by the idle virtual objects; 
determining one or more recommendations for reducing C02 emissions and power wastage by the virtual infrastructure based on one or more of the sustainability metrics, the power wasted metrics, and the reclaimable capacity of the objects displaying in a graphical user interface ("GUI") of a display the one or more recommendations for reducing C02 emissions and reclaiming wasted resources used by the idle virtual objects, an alert identifying the idle virtual objects wasting power, the power wasted metrics, and the reclaimable capacities; 
and automatically executing one or more remedial measures to that reduce the CO2 emissions and the power wasted by the idle virtual machines in response to the user selecting one or more of the recommendations displayed in the GUI;
and automatically, based on the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects, performing one or more of consolidating virtual objects onto fewer server computers, reclaiming capacity of resources used by idle virtual objects of the virtual infrastructure, powering down unused server computers, and powering down server computers running only idle virtual objects.

Claim 17 cancelled.

Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
5. Allowed Claims: Claims 1-4, 7-10, and 13-16, are allowed.
6 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101
	7. The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as transmitting and receiving data about carbon dioxide and power usage are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by of determining a recommendation for reducing carbon dioxide emissions and power wasted based on the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects, performing one or more of consolidating virtual objects onto fewer server computers, reclaiming capacity of resources used by idle virtual objects of the virtual infrastructure, powering down unused server computers, and powering down server computers running only idle virtual objects. Thus the claims are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.

35 U.S.C. 103
8. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…represent amounts of CO2 emissions created by the distributed computing system based on power metrics sent by metrics sources to the monitoring server, the power metrics representing power usage by resources of the virtual infrastructure; identifying idle virtual objects of the virtual infrastructure based on the power metrics; determining power wasted metrics for the idle virtual objects of the virtual infrastructure based on the power metrics; determining reclaimable capacities of each of the resources of the distributed computing system that are used by the idle virtual objects…alerts identifying the idle virtual objects wasting power, and the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects; and automatically executing one or more remedial measures that reduce CO2 emissions and reclaim the wasted resources…”

The most closely applicable prior art of record is referred to in the Office Action mailed 19 May 2022 as Htay et al. (United States Patent Application Publication No. 2016/0057039).

Htay et al. provides determining the carbon footprint of a network service including determining power consumption and cooling requirements of network devices associated with the network service and determining associated carbon footprint coefficients for power sources.

While Htay et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Htay et al. provides determining the carbon footprint of a network service including determining power consumption and cooling requirements of network devices associated with the network service and determining associated carbon footprint coefficients for power sources, Htay et al. fails to further assess the determining reclaimable capacities of each of the resources that are used by the idle virtual objects for reducing carbon dioxide emissions and reclaiming wasted resources used by the idle virtual objects.

Secondary reference to Waldspurger (United States Patent Application Publication No. 2016/0246533) provides allocating resource units of an allocable resource among a plurality of clients where resource units are initially distributed among the clients by assigning to each of the clients a nominal share of the allocable resource. However, the allocating resource units of an allocable resource among a plurality of clients s not directed to assess the determining reclaimable capacities of each of the resources that are used by the idle virtual objects for reducing carbon dioxide emissions and reclaiming wasted resources used by the idle virtual objects.

Accordingly Htay et al. and Waldspurger fail to teach or otherwise render obvious “…represent amounts of CO2 emissions created by the distributed computing system based on power metrics sent by metrics sources to the monitoring server, the power metrics representing power usage by resources of the virtual infrastructure; identifying idle virtual objects of the virtual infrastructure based on the power metrics; determining power wasted metrics for the idle virtual objects of the virtual infrastructure based on the power metrics; determining reclaimable capacities of each of the resources of the distributed computing system that are used by the idle virtual objects…alerts identifying the idle virtual objects wasting power, and the one or more recommendations for reducing CO2 emissions and reclaiming wasted resources used by the idle virtual objects; and automatically executing one or more remedial measures that reduce CO2 emissions and reclaim the wasted resources…” as required by claims 1-4, 7-10, and 13-16.

9. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	7/29/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683